DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the following communications: the Amendment filed 3/25/2021.
Claims 1 and 4-19 are pending. Claims 2-3 and 20 are cancelled. Claims 1, 8 and 15 are currently amended. Claims 1, 8 and 15 are independent.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/25/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicants’ arguments and amendments, filed 3/25/2021, with respect to Prior Art Rejections, as indicated in line number 1 of the office action mailed 1/4/2021, have been fully considered and are persuasive.  The rejections have been withdrawn, and independent claims 1, 8 and 15 are allowed as noted below in the section “Allowable Subject Matter”.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In the Claims, amend Claim 12 as follows:
12. (Currently Amended) The organic light-emitting display apparatus of claim 11, wherein:
[[the plurality of pixels comprise a first pixel, a second pixel, and a third pixel emitting different colors of light from one another, and]] 
a central point of an emission region of the first pixel, a central point of an emission region of the second pixel, and a central point of an emission region of the third pixel each overlap one of the cross portions.
Allowable Subject Matter
Claims 1 and 4-19 are allowed.
Regarding independent claim 1, the claim is allowed, because the claim has been amended to incorporate the allowable subject matter of claim 3 and intervening claims as previously indicated in line number 2 of the office action mailed 1/4/2021.
Claims 4-7 and 9-14 are allowed as being dependent on allowed claim 1.
Regarding independent claim 8, the claim is allowed, because the claim has been amended into independent form and includes allowable subject matter as previously indicated in line number 2 of the office action mailed 1/4/2021.
Regarding independent claim 15, the claim is allowed, because the claim has been amended to incorporate the allowable subject matter of claim 20 as previously indicated in line number 2 of the office action mailed 1/4/2021.
Claims 16-19 are allowed as being dependent on allowed claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C CHANG whose telephone number is (571)272-6132.  The examiner can normally be reached on Mon- Fri 12pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JAY C CHANG/
Primary Examiner, Art Unit 2895